      Case 2:21-cv-01035-TLN-KJN Document 6 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   LINDA ROSE EXPOSE,                               No. 2:21-cv-01035-TLN-KJN

12                     Plaintiff,                     ORDER

13          v.
14   JUDGE STACY SPEILLER, et al.,
15                     Defendants.
16

17          Plaintiff proceeds in this civil action pro se. The matter was referred to a United States

18   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On June 25, 2021 the magistrate judge filed findings and recommendations (ECF No. 3),

20   which were served on Plaintiff and which contained notice that any objections to the findings and

21   recommendations were to be filed within fourteen (14) days. On July 8, 2021, Plaintiff filed

22   objections to the findings and recommendations (ECF Nos. 4, 5), which have been considered by

23   the Court.

24          This Court reviews de novo those portions of the proposed findings of fact to which an

25   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

26   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981); see also Dawson v. Marshall, 561 F.3d

27   930, 932 (9th Cir. 2009). As to any portion of the proposed findings of fact to which no objection

28   has been made, the Court assumes its correctness and decides the matter on the applicable law.
                                                      1
      Case 2:21-cv-01035-TLN-KJN Document 6 Filed 08/02/21 Page 2 of 2


 1   See Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s

 2   conclusions of law are reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d

 3   452, 454 (9th Cir. 1983).

 4          The Court has reviewed the applicable legal standards and, good cause appearing,

 5   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

 6   IT IS HEREBY ORDERED that:

 7          1. The findings and recommendations (ECF No. 3) are ADOPTED IN FULL;

 8          2. Plaintiff’s APA claim is DISMISSED WITH PREJUDICE, and Plaintiff is otherwise

 9              DENIED leave to amend;

10          3. Plaintiff is warned against continuously filing frivolous claims in this Court, and her

11              failure to heed this warning may result in the issuance of a pre-filing order restricting

12              her ability to initiate proceedings in the Eastern District of California; and

13          4. The Clerk of Court is directed to CLOSE this case.

14   DATED: July 30, 2021

15

16

17
                                                  Troy L. Nunley
18                                                United States District Judge

19

20
21

22

23

24

25

26
27

28
                                                       2
